311 So. 2d 815 (1975)
E.J. WINTER, On His Own Behalf and On Behalf of All Others Similarly Situated, Appellant,
v.
Clayton C. CURTIS et al., Appellees.
No. 74-1375.
District Court of Appeal of Florida, Third District.
April 15, 1975.
Rehearing Denied May 13, 1975.
David Cerf, Jr., Miami, for appellant.
Tew, Tew & Murray, Miami, for appellees.
Before PEARSON, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
Plaintiff-appellant seeks review of the trial court's order dismissing plaintiff's amended complaint for improper venue.
The trial court having determined (1) that defendant Curtis, the only defendant served in this action, did not reside in Dade County, and (2) that no allegations in the complaint made it appear that any cause of action accrued in Dade County, we conclude the trial court was correct in dismissing the subject complaint for improper venue with leave to refile same in Alachua County, the residence of defendant Curtis, or such other county that plaintiff would choose. See § 47.011, Fla. Stat., F.S.A. and Larson v. Cooper, Fla. 1954, 75 So. 2d 757; Florida Real Estate Commission v. Bodner, Fla. 1954, 75 So. 2d 290.
Accordingly, the order herein appealed is affirmed.
Affirmed.